Exhibit 10.14

Everyware, Inc

Executive Term Sheet

March 29, 2012

John Sheppard

3303 South Omar Avenue

Tampa, Florida 33629

Dear John:

This term sheet sets forth the terms and conditions of your the full-time
employment as CEO of Everyware, Inc. (the “Company”), an affiliate of Monomoy
Capital Partners, LP. (“Monomoy”).

The details of our offer are as follows:

1. Duties. You will perform the duties that are customary for the position of
CEO, and such other duties as the Board of Directors of the Company (the “Board
of Directors”) may from time to time assign. As a Company executive, you will
act as an agent and representative of the Company, subject to the direction of
the Board of Directors, but will not act on behalf of or represent Monomoy,
Monomoy Capital Partners, LP., Monomoy Capital Management, LLC or any other
Monomoy affiliate or portfolio company.

2. Base Salary. You will be an at-will employee with an annual salary (“Base
Salary”) of $450,000, paid in accordance with the normal payment procedures of
the Company and subject to withholdings and other normal employee deductions.

3. Bonus Arrangements.

(a) You will be eligible to participate in an annual discretionary bonus
program, at the sole discretion of the Board of Directors, of up to 100% of your
then current Base Salary. In awarding this discretionary bonus, the Board of
Directors will consider whether the Company’s annual goals for cash flow, EBITDA
and significant non-financial targets have been met in the applicable bonus
period.

(b) The bonus system is made up of two components detailed as follows:

 

  •  

Revenue Growth, EBITDA, and Cash Flow Targets Meet or Exceeded Annual Objective
= 50% ($225,000); and

 

  •  

Completion of strategic initiatives as outlined by the BOD = 50% ($225,000)

The details for the 2012 Company Targets and the executive bonus program are
listed on Attachment A (the “Company Targets”).

(c) In order to be eligible for a discretionary bonus, you must be employed on
December 31st of each applicable bonus period. The discretionary bonus will be
paid upon the

 

Page 1 of 16



--------------------------------------------------------------------------------

receipt and review by the Board of Directors of audited financial statements for
the applicable year. The payment of a discretionary bonus is subject to any
restrictions in the Company’s loan documents.

(d) You will be entitled to a $100,000 signing bonus, payable as of the
Effective Date and subject to applicable withholding requirements.

4. Company Equity.

(a) You will be entitled to a grant of $100,000 in fair market value of Company
stock, to be issued on the Effective Date. The stock will be subject to
customary transfer restrictions and Company buy-back rights upon termination of
employment at fair market value. This stock grant will be treated as additional
compensation for tax purposes and you will be subject to applicable withholding
requirements.

(b) You will be eligible to participate in the Company’s equity program
described on Attachment B (the “Equity Program”).

5. Benefits. You will be entitled to participate in all employee benefit plans
and programs maintained by the Company for its senior executives with respect to
which you are eligible in accordance with the terms of such plans and programs.
In addition to the customary benefit programs, the Company will reimburse you
for documented expenses (airfare, housing and vehicle lease cost) for business
travel from your home to various locations at the Company’s direction.

6. Restrictive Covenants. In connection with your employment with the Company,
you will be asked to execute an Employee Business Secrets and Noncompetition
Agreement, substantially in the form of the agreement attached as Attachment C
(the “Noncompetition Agreement”). The Noncompetition Agreement is intended to
protect the Company’s trade secret and confidential business information and to
restrict the solicitation of Company customer and employees. There is also a
noncompetition covenant applicable after termination of employment.

7. Severance Arrangement. If you are terminated by the Board of Directors during
the first 12 months of your employment other than for Cause (as defined below),
you will be eligible for severance pay equal to six months of your Base Salary
(paid in accordance with the normal payment procedures of the Company during the
six month period following employment termination and subject to withholdings
and other normal employee deductions), your rights under the Equity Program will
be determined by the terms of the Equity program, and you will have no further
rights or claims against the Company other, in the case of your termination
without Cause, the payment of any discretionary bonus under Section 3 above,
assuming it was earned and you were employed at the end of the applicable bonus
period. After 12 months of employment, the severance pay will be increased to
nine months of your then current Base Salary. A condition to your qualification
for this severance package will be your agreement to enter into a severance
agreement and general release provided by the Board of Directors and
substantially in the form of the agreement attached as Attachment D (adjusted,
if necessary, to address changes in the applicable state laws).

 

Page 2 of 16



--------------------------------------------------------------------------------

8. At-Will Employment; Termination.

(a) Your employment will commence effective April 16, 2012 (the “Effective
Date”) and will continue until your employment terminates as provided in this
letter. You will be an at-will employee, and the Company can terminate you at
any time and for any reason. If you are terminated for Cause (as defined below),
if you resign from the Company, or if your termination results from your death
or disability, you or your estate will receive any Base Salary earned but not
paid prior to your termination, your rights under the Equity Program will be
determined by the terms of the Equity program, and you will have no farther
rights or claims against the Company.

(b) For the purposes of this term sheet, “Cause” means: (i) a failure or refusal
to perform your duties as CEO with a reasonable standard of care, after notice
and a reasonable opportunity to cure ; (ii) a material act of dishonesty or
breach of trust in connection with the performance of your duties for or on
behalf of the Company; (iii) conviction of, or a plea of guilty or no contest
to, any felony or misdemeanor; (iv) your failure to follow the direction of the
Board of Directors with respect to a material matter, after notice and a
reasonable opportunity to cure; (v) your failure to cooperate in all reasonable
respects with a Company investigation, or other investigation, inquiry, hearing
or similar proceedings; or (vi) a material breach of your obligations under this
letter or the Noncompetition Agreement. Any determination by the Company to
terminate your employment under this term sheet for “Cause” shall be determined
by the Board of Directors, subject to the Delaware business judgment rule as the
applicable standard of conduct.

9. Indemnification. The Company shall, if you are made a party, or is threatened
to be made a party, to any action, suit or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”), by reason of the fact that you
are or were a director, officer, member, employee or agent of the Company or are
or was serving at the request of the Company as a director, officer, member,
employee or agent of another corporation, partnership, join venture, trust or
other enterprise, including service with respect to employee benefit plans,
whether or not the basis of such Proceeding is your alleged action in an
official capacity while serving as a director, officer, member, employee or
agent, you shall be indemnified and held harmless by the Company to its fullest
extent legally permitted or authorized under Section 145 of the Delaware General
Corporation Law, against all cost, expense, liability, settlements, judgments
and loss (including, without limitation, attorneys’ fees, judgments, fines,
ERISA excise taxes or penalties and amounts paid or to be paid in settlement)
reasonably incurred or suffered by you in connection therewith and such
indemnification shall continue as to you even if you have ceased to be a
director, officer, member, employee or agent of the Company or other entity and
shall insure to the benefit of your heirs, executors and administrators. The
Company shall advance to you all reasonable costs and expenses incurred by you
in connection with a Proceeding within twenty (20) days after receipt by the
Company of such a request. The Company’s obligations under this paragraph 9 are
subject to the standards of conduct, limitations and requirements of Section 145
of the Delaware General Corporation Law and shall be superseded and have no
applicability if indemnification of Company officers and directors is explicitly
addressed in the Company’s Certificate of Formation or Bylaws. The parties
acknowledge that the Company will obtain directors’ and officers’ liability
insurance with coverage subject to customary terms and conditions.

 

Page 3 of 16



--------------------------------------------------------------------------------

10. Section 409A Compliance. All payments provided for herein of “nonqualified
deferred compensation” (within the meaning of Section 409A of the -Internal
Revenue Code of 1986, as amended (“Section 409A”) are intended to comply with
the requirements of Section 409A, and shall be interpreted in accordance
therewith, but the Company does not represent or warrant compliance with
Section 409A and shall have no liability or obligation to you in the event that
any payments contemplated by this term sheet do not comply with Section 409A.
Neither party may accelerate any such deferred payment, except in compliance
with Section 409A. Any payment hereunder for which a payment date is not
specified shall be paid no later than two and one, half (2  1/2) months after
the end of the calendar year in which such payment vests for the purposes of
Section 409A.

11. No Conflicting Agreements; Complete Agreement. You hereby represent and
warrant to the Company that your acceptance of this offer and agreement does not
conflict with, violate or otherwise violate the terms of any other agreement to
which you are a party and you agree to indemnify the Company in connection with
any breach of this representation and warranty. This term sheet and its
attachment constitute the entire understanding and agreement concerning your
employment by the Company and supersedes’ any prior agreements, understandings,
discussions and undertakings, whether written or oral, by or with any person
concerning your employment by the Company.

This letter, if not timely accepted by you, will expire 10 days from the date of
this letter. If you wish to accept the offer, please return a signed copy of
this letter and Attachment C (the Employment Business Secrets and Noncompetition
Agreement) within the prescribed time to: dcollin@mcpfunds.com

 

Very Truly Yours, EVERYWARE, INC. By:  

/s/ Daniel Collin

Title:  

Chairman of the Board

I agree to the terms of employment forth above.

 

/s/ John Sheppard

John Sheppard Date:  

3/29/2012

 

Page 4 of 16



--------------------------------------------------------------------------------

ATTACHMENT A

Everyware, Inc.

Business Targets and Objectives FY2012

EBITDA and Free Cash Flow

 

  •  

EBITDA Consolidated = $56.9M

 

  •  

Free Cash Flow = $25M

 

  •  

Revenue Growth = $16M

Strategic Initiatives

 

  •  

Activities to be completed in FY2012

 

Planned Activity

        Annual
Savings  

Execute Oneida Restructuring Plan

      $ 8.65M   

Consolidate Back Office Functions

     

Create Corporate Headquarters

     

Develop Combined Organization

     

 

Page 5 of 16



--------------------------------------------------------------------------------

ATTACHMENT B

Everyware, Inc. Option Plan

The Company’s Board of Directors is considering establishing an option plan or
other equity or bonus arrangement.

If an option plan is adopted, the Company would grant an option to John Sheppard
for the issuance of common stock with, an exercise price per share equal to the
fair market value at the Effective Date of the shares subject to the option.

The shares of common stock subject to the option would represent 3% of the
Company’s issued and outstanding common stock as of the Effective Date on a
fully diluted basis.

The option would also be subject to a five year vesting requirement (20% per
year over the five year period) and other customary requirements, including
requirements that must be satisfied in order to exercise the option.

The Company’s option plan would be subject to adopt in by the Company’s Board of
Directors and shareholders, and the terms of the final plan, if adopted,
including those applicable to John Sheppard, may differ from those described
above.

Subject to the vesting requirements, the economic result would be John Sheppard
sharing in the appreciation in the value of the Company’s equity from the
Effective Date through the date his equity or appreciation rights are cashed
out).

The Board of Directors may elect to adopt a bonus plan or other equity
compensation plan with economic terms comparable to those outlined above. Any of
the equity compensation/bonus plans may result in John Sheppard receiving
compensation income taxable as ordinary income rather than capital gains.’

 

Page 6 of 16



--------------------------------------------------------------------------------

ATTACHMENT C

Everyware, Inc.

EMPLOYEE BUSINESS SECRETS AND NONCOMPETITION AGREEMENT

This is an Employee Business Secrets and Noncompetition Agreement (“Agreement”)
dated             , 2012, between John Sheppard (“Employee”) and Everyware, Inc.
(“Company”).

Recital

Employee is an executive and member of Company’ management team. In
consideration of employment, change in compensation, benefits or position, or
continued employment, as applicable, Employee agrees to be bound by the terms of
this Agreement.

THE PARTIES, INTENDING TO BE LEGALLY BOUND, AGREE AS FOLLOWS:

Article 1 - Noncompetition and Not solicitation

1.1 Noncompetition. Employee agree that during the term of Employee’s employment
with Company, and for an 12 month period thereafter (regardless orate reason for
termination of employment) (the “Restriction Period”), Employee shall not,
directly or indirectly, own any interest in, manage, control, participate in,
consult with, render services for, or in any other manner engage anywhere in the
United States in any business engaged directly or indirectly in the ownership,
active management or operation of any business which competes with the Company.
Employee acknowledges that Company’s business has been conducted or is presently
proposed to be conducted throughout the United States and that the geographic
restrictions set forth above are reasonable and necessary to protect the
goodwill of Company’s business.

1.2 Nonsolicitation. Employee agrees that during the Restriction Period,
Employee will not (i) directly or indirectly solicit or employ any Company
employee (including an individual who was a Company employee during the one year
period prior to termination of Employee’s employment with Company), or
(ii) call, solicit, service, or otherwise induce or attempt to induce any
customer, supplier, sponsor, licensee, licensor, vendor, franchisee or other
business relation of Company (including any former customer, supplier, sponsor
or other potential business relation of Company during the one-year period
immediately prior to such call, solicitation or service) to cease doing business
with them or in any way interfere with the relationship between Company and any
such person or business relation.

1.3 Additional Acknowledgments. Employee agrees that the restrictions set forth
in paragraphs 1.1 and 1.2 above are reasonable. Employee acknowledges that he or
she has (i) carefully read this Agreement, (ii) consulted with legal counsel
regarding its covenants, (iii) has given careful consideration to the restraints
imposed upon Employee by this Agreement, and (iv) and based on such
consideration and consultation has determined that the covenants are reasonable
in terms of duration, scope and area restrictions and are necessary to protect
the goodwill of Company’s business. Employee agrees and acknowledges that the
covenants do not

 

Page 7 of 16



--------------------------------------------------------------------------------

preclude Employee from earning a livelihood. Employee agrees and acknowledges
that the potential harm to Company of the non-enforcement of the covenants
outweighs any potential harm to Employee of its enforcement by injunction or
otherwise and, is in full accord as to their necessity for the reasonable and
proper protection of confidential and proprietary information of Company now
existing or to be developed in the future. Employee agrees that if, at the time
of enforcement of the covenants in this Agreement, a court shall hold that the
duration, scope or area restrictions stated herein are unreasonable under
circumstances then existing, Employee and Company agree that the maximum
duration, scope or area reasonable under such circumstances shall be substituted
for the stated duration, scope or area and that the court shall be allowed and
directed to revise the restrictions contained herein to cover the maximum
period, scope and area permitted by law.

Article 2 - Confidential Information

2.1 Confidential Information. Employee acknowledges that all information
(whether or not specifically labeled or identified “confidential”), in any form
or medium, that relates to the business, products, financial condition, trade
secrets, know-how, intellectual property, services, inventions or research or
development of Company or its suppliers, distributors, customers, independent
contractors or other business relations, and other information, observations and
data relating to the business of Company which Employee has obtained, and/or
will obtain, as an agent, employee, officer, director, stockholder, consultant,
independent contractor, as the case may be, whether directly or indirectly, are
the property of Company (collectively, “Confidential Information”). Confidential
Information shall not include any information that (i) is or becomes generally
available to the public other than as a result of an unauthorized disclosure;
(ii) has been independently developed and disclosed by others without violating
this Agreement or the legal rights of any party; or (iii) otherwise enters the
public domain through lawful means. Employee agrees that during the Restriction
Period and thereafter, Employee will not use for Employee’s own purposes or
disclosure to any third party any Confidential Information, provided however,
disclosure to third parties is permitted as appropriate for Employee to perform
Employee’s responsibilities on behalf of the Company during employment when
subject to appropriate confidentiality agreements. Employee will deliver to
Company immediately upon termination of Employee’s employment with Company for
any reason (whether by resignation, death, disability or termination with or
without cause), or at any time, as Company may request, all property of the
Company and all memoranda, notes, plans, records, reports, computer tapes,
printouts and software and other documentation (and copies thereof) relating to
the business of Company which Employee may then possess or have under Employee’s
control.

Article 3 - Inventions and Patents

3.1 Works Made for Hire. Employee acknowledges that all inventions, innovations,
improvements, developments, methods, designs, analyses, drawings, reports and
all similar or related information (whether patentable or not) which relate to
the actual or anticipated business, research and development or existing or
future products or services of Company and which are conceived, developed or
made by or on behalf of Employee as of the effective date of employment and at
any time Employee is providing services to Company, whether as an employee or
otherwise or whether directly or indirection (“Work Product”) are “Work Made for

 

Page 8 of 16



--------------------------------------------------------------------------------

Hire” and belong to Company. To the extent any Work Product is not a “Work Made
for Hire”, Employee hereby assigns and agrees to assign to Company all rights in
and to such Work Product. Employee will promptly disclose all Work Product to a
Company officer and perform all actions reasonably requested by Company to
establish and confirm such ownership (including, without limitation,
assignments, powers of attorney and other instruments).

Article 4 - Miscellaneous

4.1 Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any action in any other jurisdiction, but this Agreement
shall be reformed, construed and enforced in any jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained in this
Agreement.

4.2 Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Company and its respective heirs, successors
and assigns. Employee may not assign his or her rights or delegate his or her
duties or obligations under this Agreement without the prior written consent of
Company.

4.3 Choice of Law. All issues and questions concerning the constructions,
validity, enforcement and interpretation of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of New York, without giving effect to any choice of law or
conflict of law rules or provisions that would cause the application of the laws
of any jurisdiction other than the State of New York. The party prevailing in an
dispute of the parties shall be entitled to its costs, including without
limitation, its attorney’s fees.

4.4 Amendment and Waiter. The provisions of this Agreement may be amended or
waived only with the prior written consent of Company and Employee, and no
course of conduct or course of dealing or failure or delay by any party hereto
in enforcing or exercising any of the provisions of this Agreement shall affect
the validity, binding effect or enforceability of this Agreement or be deemed to
be an implied waiver of any provision of this Agreement.

4.5 Injunctive Relief. Due to the nature of Employee’s relationship with
Company, and with full realization that a violation of this Agreement will cause
immediate and irreparable injury and damage, which is not readily measurable,
and to protect Company’s interest, Employee understands and agrees that in
addition to instituting legal proceedings to recover damages resulting from a
breach of this Agreement, Company is entitled to obtain injunctive relief to
cease or prevent any actual or threatened violation of this Agreement on the
part of Employee.

4.6 Disparagement. Employee agrees that at no time during the term of Employee’s
employment with Company or in the future will he or she disparage or comment
negatively about Company or its officers, directors, employees, policies or
practice.

*    *    *    

 

Page 9 of 16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Employee Business Secrets and
Noncompetition Agreement as of the date first written above.

 

EVERYWARE, INC. By:  

/s/ Daniel Collin

Title:   Chairman

/s/ John Sheppard

John Sheppard

 

Page 10 of 16



--------------------------------------------------------------------------------

ATTACHMENT D

SEVERANCE AGREEMENT AND GENERAL RELEASE

This is a Severance Agreement and General Release (“Agreement”) entered into
between (i) EXECUTIVE NAME (“Executive”) and (ii) COMPANY NAME (the “Company”)
(with Executive, collectively, the “Parties”), effective as of the Effective
Date.

A. Executive’s active employment with the Company is ending on
                     (“Termination Date”). Executive was provided a copy of this
Agreement as of                      (“Notice Date”).

B. The Company is willing to offer certain consideration to assist with
Executive’s employment transition, in exchange for Executive’s willingness to
sign this Agreement verifying that he has no dispute with the Company and
promising to refrain from conduct that would be harmful to the Company’s
interest, along with the entering into of certain restrictive covenants
regarding his conduct after termination of his employment with the Company.

C. This Agreement is entered into pursuant to                      (the
“Severance Agreement”).

THE PARTIES, INTENDING TO BE LEGALLY BOUND, AGREE AS FOLLOWS:

1. Termination and Effective Date. Executive’s employment with the Company shall
terminate, effective as of the Termination Date, and his regular compensation
for services will be paid as and when employees are generally paid for service
for the pay period in which they Termination date occurs. The Parties agree that
this Agreement, and the compensation promised under it, shall not become
effective and enforceable until the expiration of the 7-day revocation period
provided for in paragraph 9 below (the “Effective Date”). The Agreement may be
executed no earlier than the Termination date, and no later than 21 days after
the Notice Date, as described in paragraph 8 below.

2. Bonus or Other Compensation. The Executive acknowledges that, except as
otherwise expressly provided in this Agreement, no bonus or other compensation
is payable to him for services rendered prior to the Termination date.

3. Severance. The company agrees t pay Executive in consideration for this
Agreement an aggregate amount equal to $        , net of tax withholdings and
other deductions required by law, to be paid in equal installments from the
Effective Date through                     , as and when employees are generally
paid for service for the remaining pay periods through                     . In
the event of the death of Executive prior to payment in full of the severance in
this paragraph, any remaining amounts will be paid to his surviving spouse (or
to his estate, if there is no surviving spouse) at the same time such amounts
would have been paid to Executive. Executive acknowledges that the severance
payment set forth in this paragraph 3 is in full satisfaction of any severance
or other compensation or payment set forth in, or payable pursuant to the terms
of, his employment letter dated as of DATE (“Employment Letter”).

 

Page 11 of 16



--------------------------------------------------------------------------------

4. Company Benefit Plans. Executive’s rights and responsibilities with respect
to Company benefit plans are as provided by applicable law, plan provisions and
administration, without regard to whether or not Executive accepts this
Agreement.

5. Full General Release of All Claims.

(a) Executive, for himself and his heirs, executors, administrators, insureds
and assigns, as well as any and all others acting through or on his behalf,
releases the Company, and its shareholders, directors, insurers, former and
present employees, officers, agents representatives, attorneys, parents,
subsidiaries and affiliates, predecessors and successors (collectively, the
“Releasees”) from any and all legal and equitable claims, of any nature
whatsoever, arising out of events occurring before or on the Effective Date,
whether currently know or unknown to Executive.

(b) Claims being released under this Agreement include, but are not limited to,
any and all claims against the Releasees arising under any federal, state or
local statutes, ordinances, resolutions, regulations or constitutional
provisions and/or common law(s), from any and all actions, causes of action,
lawsuits, debts, charges, complaints, liabilities, obligations, promises,
agreements, controversies, damages and expenses of any and every nature
whatsoever, both legal and equitable, whether known or unknown, which are
releasable by law and which Executive had, has or ever had, now has or may have
against the Releasees arising from events occurring before or on the Effective
Date of this Agreement. This Agreement does not release claims that cannot be
released as a matter of law any obligations of the Company stated herein, or any
right to indemnification as an officer or director of the Company under the
Company’s bylaws or in any written agreement between the Company and Executive.

6. Assignment of all claims; Agreement Not to Sue. Executive hereby assigns to
the Company, without restriction, any and all suits, actions, charges or claims,
of any nature whatsoever, know or unknown, accrued or not accrued, against the
Company. By signing this Agreement, Executive promises not to file or pursue a
claim, lawsuit or any other complaint or charge asserting any claims, lawsuits,
complaints or charges arising prior to or through the Effective Date. This
promise not to sue the Company does not change or prevent Executive’s right to
file a charge with or participate in an investigation conducted by the Equal
Employment Opportunity commission (“EEOC”) or its state equivalent. Executive is
waiving, however, his right to any monetary recovery should the EEOC or anyone
else pursue any claims on his behalf.

7. Age Discrimination in Employment Act claim Release Agreements and
Acknowledgements. Executive agrees and acknowledges that the consideration
provided in paragraphs 3 and 4 above is provided to Executive as separate and
adequate consideration, to which Executive is not otherwise entitled, in
exchange for, among the other releases herein, Executive’s waiver of rights, if
any, to assert or allege discrimination on the basis of age pursuant to the Age
discrimination in Employment Act, as amended, and or other start or local laws
and/or ordinances.

8. Voluntary Release; Review Period. Executive acknowledges that he has been
advised to and has consulted an attorney of his choice regarding the terms of
this Agreement, and Executive is entering into it voluntarily. Executive
acknowledges that the had up to 21 days after

 

Page 12 of 16



--------------------------------------------------------------------------------

the Effective Date I which to consider its terms and conditions and to execute
this agreement. The terms offered in this Agreement are available to be accepted
by Executive by signing and delivering to the Company’s representative a copy of
this Agreement at any time after the Termination date and before 21 days after
the Notice Date.

9. Revocation Right. Executive has seven days after his execution of this
Agreement in which to revoke it by delivering written notice of the revocation
to COMPANY PERSON, COMPANY NAME AND ADDRESS on or before the seventh day. The
parties further agree that the Agreement will not become effective until the
expiration of this seven-day period. In the event Executive timely revokes this
Agreement, it becomes null and void, and Executive will have no rights to any
pay or benefits provided under this Agreement.

10. Covenants of Executive.

(a) Restrictive Covenants. Executive acknowledges agrees that the restrictive
covenants contained in paragraph 6 and Exhibit B of the Employment Letter remain
in full force and effect according to their terms.

(b) Return of Materials and Equipment. Executive acknowledges that all tangible
materials and equipment (whether originals or duplicates), including but not
limited to the Company’s laptop, keys to Company facilities, Company credit
cards, books, records, manuals, sales literature, training materials, media
containing computer programs, specifications, models, correspondence, documents,
contracts, orders, messages, memoranda, notes, invoices and receipts in
Executive’s possession or control which in any way relate or pertain to the
Company’s business, including but not limited to all Confidential Material,
whether furnished to Executive by the Company or prepared, compiled or acquired
by Executive while employed by the Company, are and shall be the sole property
of the Company. Executive represents and agrees that he has delivered all such
materials he knows to be in his possession to the company before the Termination
date, has not retained copies of such materials, either for Executive’s own use
or otherwise, and further agrees that, should any other such material become
known to him immediately return them as well.

(c) Nondisparagement. Executive agrees to make any negative or disparaging
statements about any respect of the Company’s business, or the Company’s
shareholders, directors or officers, to any person or entity through any means,
including but not limited to oral, written or electronic.

(d) Additional Acknowledgments. Executive agrees that the restrictions set forth
in this paragraph 10 are reasonable. Executive acknowledges that he has
carefully read this Agreement, consulted with legal counsel regarding its
covenants, and given careful consideration to the restraints imposed upon
Executive by this Agreement, and based on such consideration and consultation
has determined that the covenants are reasonable in terms of duration, scope and
area restriction and are necessary to protect the goodwill of the Company’s
business. Executive agrees and acknowledges that the covenants do not preclude
him from earning a livelihood. Executive agrees and acknowledges that the
potential harm to the Company of the non-enforcement of the covenants outweighs
any potential harm to Executive of its enforcement by injunction or otherwise
and, is in full accord as to their necessary for the reasonable and

 

Page 13 of 16



--------------------------------------------------------------------------------

proper protection of confidential and proprietary information of the Company now
existing or to be developed in the future. Executive agrees that if, at the time
of enforcement of the covenants in this Agreement, a court shall hold that the
duration, scope or area restrictions stated herein are unreasonable under
circumstances then existing, Executive and the Company agree that the maximum
duration, scope or area reasonable under such circumstances shall be substituted
for the stated duration, scope or area and that the court shall be allowed and
directed to revise the restrictions contained herein to cover the maximum
period, scope and area permitted by law.

11. No Wrongdoing by Executive or the Company. It is understood and agreed that
nothing in this Agreement constitutes an admission of any liability, violation
of law or wrongdoing of any kind or nature whatsoever on the part of either the
Company or Executive.

12. Enforcement and Remedies.

(a) Severability. If any provision of this Agreement or the application thereof
shall be adjudged by any court of competent jurisdiction or arbitration tribunal
to be invalid, illegal, or unenforceable in any respect, the validity, legality,
and enforceability of all other applications of such provision, and of all other
provisions and applications hereof, shall not in any way be affected or
impaired. If the period of time, geographic scope or any other portion of this
Agreement shall be adjudged unenforceable by any tribunal, the period of time or
geographic scope shall be reduced or this provision otherwise amended or both so
that such restrictions may be enforced in area and time to the fullest extent
permitted by law.

(b) Remedies. Nothing herein contained shall be construed as prohibiting the
Company from pursuing any remedies available to it for a breach or threatened
breach, including the recovery of money damages, or attorneys’ fees as provided
in paragraph 15 below.

(c) Enforcement of Release. It is understood and agreed that no release, waiver
or other promise set forth in the Agreement shall be construed to prohibit
either the Company or Executive from enforcing the terms of this Agreement in a
court of competent jurisdiction.

13. Entire Agreement. The Parties agree that this Agreement sets forth the
entire agreement between them relating to the subject matter and fully
supersedes any and all prior and contemporaneous oral and written agreements or
understanding between them which are not specifically incorporated herein. The
Company has made no promises to Executive other than those set forth in this
Agreement. This Agreement may be amended or superseded only by a subsequent
writing, executed by the party against whom enforcement is sought.

14. Cooperation. Executive agrees to cooperate fully with the Company, its
attorneys and representatives, in any litigation or administrative proceeding
which the Company prosecutes or must defend in the future, and Executive agrees
not to cooperate with or provide information, documents, or statements to any
party adverse to the Company, or their attorneys or representatives, in any such
litigation or administrative proceeding, or in contemplation of any litigation
or administrative proceeding, at the Company’s expense, provided that nothing in
this paragraph will prevent Executive from providing truthful answers, under
oath, in response to a subpoena from any judicial or governmental authority. In
the event that Executive receives a

 

Page 14 of 16



--------------------------------------------------------------------------------

subpoena, or other oral or written request, formal or informal, to provide
information or documents from or about the Company, or any of its officers,
directors or employees, he agrees to immediately notify the Company and to
cooperate with the Company in compliance with the duties described in this
paragraph.

15. Indemnification for Costs Incurred. Should Executive seek to overturn, set
aside, or legally challenge any release of claims, promise or covenant made by
Executive under this Agreement, by judicial action or otherwise, or the Company
shall seek to enforce this Agreement in face of a breach or threatened breach,
and prevails, the Company shall be entitled to recover from Executive its costs
of defending and enforcing the terms of this Agreement and/or any other claim
brought against the Company, including reasonable attorneys fees. If Executive
must enforce or defend this Agreement again Company, and prevails, Executive
shall be entitled to his costs its costs of defending and enforcing the terms of
this Agreement and/or any other claim brought against the Company, including
reasonable attorneys’ fees.

16. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York. Venue shall be in a court of
competent jurisdiction in Oneida County, New York.

17. Injunctive Relief. Due to the nature of Executive’s relationship with
Company, and with full realization that a violation of this Agreement will cause
immediate and irreparable injury and damage, which is not readily measurable,
and to protect Company’s interest, Executive understands and agrees that in
addition to instituting legal proceedings to recover damages resulting from a
breach of this Agreement, Company is entitled to obtain injunctive relief to
cease or prevent any actual or threatened violation of this Agreement on the
part of Executive.

18. No employment References; Non-disparagement. Executive understands that the
Company has no obligation to provide any employment references for Executive and
acknowledges that, of any prospective employer seeks verification f Executive’s
employment history, he should direct that employer to the Board of Directors,
whom will generally disclose any (i) the fact of employment; (ii) the dates of
employment, and (iii) the positions held by Executive, and, with his consent,
the last salary rate. The Company, its officers, directors, shareholders,
employees and representatives agree not to make any negative or disparaging
statements about the Executive, to any person or entity through any means,
including but not limited to oral, written or electronic.

[signature page to follows]

 

Page 15 of 16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound hereby, the Parties have
executed the foregoing Severance Agreement and General Release on the dates set
forth below.

 

XXXX By:  

 

Title:  

 

Date:  

 

PLEASE READ THIS AGREEMENT CAREFULLY IT CONTAINS A RELEASE OF KNOWN AND UNKNOWN
CLAIMS.

BY SIGNING BELOW, I ACKNOWLEDGE THAT I HAVE READ THIS AGREEMENT, CONSISTING OF
SEVEN PAGES; THAT I UNDERSTAND THIS AGREEMENT; AND THAT I AM ENTERING INTO THIS
AGREEMENT VOLUNTARILY.

Accepted and Agreed and intending to be legally bound hereby. Executive has
executed the foregoing Agreement on the date indicated below, after a complete
reading and understanding of its meaning.

 

XXXX

 

(signature)  

Date:  

 

WITNESS TO EXECUTIVE’S SIGNATURE

 

(signature)   Printed Name:  

 

 

Page 16 of 16